Barclay, J.
This case turns on the question of the sufficiency of the steps taken by James H. McLean and his wife to adopt C. Hart McLean as their heir under the Missouri law. The deed executed and recorded by them with a view to such adoption, appears at large in the statement accompanying this opinion. If that act was valid to effectuate the purpose apparently intended, we need not take up any other question that the fact may suggest.
*130No question is raised of the rights of defendants between themselves.
Plaintiffs assert the invalidity of that deed on various grounds.
1. The chief objection goes to its substance, and declares that, “under our statute of adoption, the adopted child does not become an heir at law of the person executing the deed of adoption, and as such entitled to inherit from an intestate, to the exclusion of his blood relatives; but has only such rights as are defined in the third section of the act.”
The sections whose meaning is thus drawn in question are the following, viz.
“Section 968. Adoption of child may be by deed.— If any person in this state shall desire to adopt any child or children as his or her heir or devisee, it shall be lawful for such person to do the same by deed, which deed shall be executed, acknowledged and recorded in the county of the residence of the person executing the same, as in the case of conveyance of real estate. Revised Statutes, 1879, sec. 599.
“Section 969. Married woman may join in deed.— A married woman, by joining in the deed of adoption with her husband, shall, with her husband, be capable of adopting any child or children. Revised Statutes, 1879, sec. 600.
“Section 970. Mights of adopted children.—From the time of filing the deed with the recorder, the child or children adopted shall have the same right, against the person or persons executing the same, for support and maintenance and for proper and humane treatment, as a child has, by law, against lawful parents; and such child shall have, in all respects, and enjoy all such rights and privileges as against the persons executing the deed of adoption. This provision shall not extend to other parties, but is wholly confined *131to parties executing the deed of adoption.” Revised Statutes, 1889, identical with Revised Statutes, 1879, secs. 599, 600, 601.
The phraseology of the law as above quoted differs slightly from that in force in 1878, when the principal deed of adoption was made. That difference will be exhibited later in the discussion of another point. It does not bear on the subject now in hand, in dealing with which the foregoing quotation sufficiently presents the law to be construed.
Without pausing to determine whether upon a close analysis of section 970 the words “all sur/.h rights” should not properly be construed to mean, “all such rights asa child has by law against lawful parents,” we pass at once to a broader and more obvious view of the law, concerning which we entertain no doubt.
If, as plaintiffs suppose, an adopted child acquires only the rights, under section 970, “for support and maintenance and for proper and humane treatment,” and not the right to inherit from the adoptive parent in case of intestacy, it is very evident that the statute fails to gratify the desire to adopt a child as an “heir,” which section 968 declares some may entertain, and {what is more to our present purpose) which that section further declares may lawfully be carried out.
To put forward such an interpretation of section 970 is to bring it at once into plain dissonance with section 968 which says positively, that by following the prescribed form, it shall be lawful for a person to “adopt any child * '* * as his heir or devisee.”
To “adopt a child” has been held, after an exhaustive and learned examination of its meaning, to imply of itself, without more, that the child adopted possessed a right to inherit from the adoptive parent. Vidal v. Commagere, 13 La. Ann. (1858), 516.
*132But our law goes a step further than that phrase in conferring such right, by the use of the words in section 970, which express that meaning fully, whether we ascribe to the word “heir” its significance in the common or in the civil law.
If we accept the reading of section 970 proposed by plaintiffs, one might indeed adopt a child and thereby confer on the latter the particular rights mentioned in that section, but he certainly could not adopt the child “as his heir,” which is precisely what section 968 says-he may do.
At this point we may with advantage recur to the ancient and useful rule of construction that a statute should be so interpreted, in case of question, as that all parts of it shall stand, rather than that any part-shall perish by construction. 1
The words “as heir or devisee” in section 968 must-be dropped from view if we follow the plaintiffs; but if, on the other hand, we give those words their natural significance by holding that they bestow a right of inheritance upon the child named in the deed, and that section 970 merely designs to confer further personal rights, as legal consequences of the consummated act of adoption, the two sections will be in entire harmony. The latter we regard as the correct-reading of these sections—the only one that will allow full force and effect to the manifest purpose of the law, regarded in its entirety.
This conclusion might readily be fortified by deductions from the sources of the law of adoption ; but it seems to us too clear to require further argument, especially in view of former expressions of opinion in this court, having the same general tendency. Reinders v. Koppelmann, 68 Mo. (1878), 482; 94 Mo. (1888), 338; In re Clements, 78 Mo. (1883), 352.
*1332. Plaintiffs’ next point is that the devolution of title in Missouri, in the event of intestacy, is 'governed by a statute of descents (Revised Statutes, 1889, eh. 51); and that the law of adoption cannot properly be construed to amend the former by implication.
We find elsewhere so direct an answer to this contention that we adopt it here for the purposes of this case. “But this section” (namely, the statute of descents) “must be understood as merely laying down general rules of inheritance, and not as completely and accurately defining how the status is to be created which gives the capacity to inherit. It does not undertake to prescribe who shall be considered a child or a widow or a husband, or what is necessary to constitute the legal relation of husband and wife or of parent and child. Those requisites must be sought elsewhere. The words ‘children’ and ‘child’ for instance, in the first clause, ‘issue,’ in the phrase, ‘if he leaves no issue,’ in subsequent clauses, and ‘kindred’ in the last two clauses of this section, clearly include a child made legitimate by the marriage of its parents, and acknowledged by the father after its birth under section 4 of the same chapter, or a child adopted under the provisions of chapter 110 of the O-eneral Statutes, or chapter 310 of the statutes of 1871.” Ross v. Ross, 129 Mass. (1880), 266. To the same effect are decisions in the Estate of Wardell, 57 Cal. (1881), 484, and Power v. Hafley, 85Ky. (1887), 671.
3. It is then insisted that the deed of McLean and wife attempted to adopt the child as their “heir or devisee,” while the law then in force required the use of the words, “heir and devisee.” This failure to follow the statute closely is said to be fatal, as a strict construction of the act is demanded.
It is true that in 1878, when that deed was made, *134tlie word “and” appeared in the opening lines of the section, in the phrase, “heir and devisee” (General Statutes, 1865, sec. 1, p. 478), instead of the word “or,” as at present. This change first became the law with the revision of 1879, but it had previously been printed in Wagner’s Statutes, sec. 1, p. 256. That compilation of our laws was in general use in 1878 by the legal profession in Missouri, which probably accounts for the use of the words, “heir or devisee” in the deed before us.
It will be seen that the deed of adoption goes on further to say that the child is to enjoy “the same right as a child of our bodies,” and refers to the statute of adoption as expressing “the intention of the parties.”
Whether the proper construction of such legislation should be strict or liberal, it must certainly be reasonable, and fairly give effect to its intent. The deed too must be construed similarly. 1 Rutherforth’s Institutes [2 Am. Ed.] p. 433. The purpose to adopt the minor in conformity to the law on the subject, with all the rights thereby conferred, is too plainly expressed here to warrant further remark.
4. Plaintiff’s final contention is that the original name of the adopted child must appear in the deed, and that, as it does not in this instance, the adoption is void.
But the law contains no such requirement. A child whose name and parentage are unknown may be the beneficiary of such an act of a humane benefactor. All that the law demands in this regard is that his identity shall be indicated in the deed with certainty— with certainty within the meaning of the law.
In this case that identity is unquestionable.
We find the vaiious assignments of error untenable, and accordingly affirm the judgment.
Black, 0. J., Brace and Macearlane, JJ., concur.